Dissenting Opinion by
Judge Rogers:
I respectfully dissent.
The Eminent Domain Code of 1964, Act of June 22, 1964, Spec. Sess. P.L. 84, as amended, 26 P.S. §1-101 et seq. (Supp. 1974-1975) still declares just compensation to be the difference between the fair market value of the entire property interest immediately before and immediately after the condemnation.
While Section 705(2) (iv), 26 P.S. §1-705(2) (iv) permits a qualified valuation expert to testify as to his opinion of the value of the land together with the cost of replacing or reproducing the existing improvements thereon, less depreciation or obsolecence, and Section 705 (l)i, 26 P.S. §1-705 (1); permits such expert to state facts and data which he considered in arriving at his opinion, it does not pemit the qualified expert to break a building down into its construction components, and to compute total reproduction cost of the building by adding together the cost of the components. Here the condemnees’ principal witness was permitted, over objection, to display to the jury in dollar amounts the •following: (1) the depreciated value of what he described as the “base” building, an edifice which never existed; (2) the depreciated value of a terra cotta facing on the building; (3) the depreciated value of an elevator and dumb waiters; and (4) the depreciated value of the air conditioning and ventilating system in the building. To these he was permitted to add his values of land and of machinery and equipment and to display to the jury the total of all of these items — $345,466. The witness rounded his opinion of the fair market value of all property interests condemned to $340,000.
*270While it would be proper for the qualified expert to give his opinion, based on data obtained from builders, of the reproduction cost, less depreciation, of a building, it is in my opinion improper to permit the expert to deduce a building’s total reproduction cost by adding up in the presence of the jury the depreciated cost of an assumed “base” building and particular items of embellishment thereto considered by the expert to be significant. It is proper, under the present Code, for the expert using reproduction costs less depreciation in the ascertainment of the value of improvements to testify as to the separate value of land, of improvements and, where such are involved, of machinery and equipment. In such a case it is, of course, proper for the expert to assign separate values to the individual items of machinery and equipment. However, the dollar value of particular areas of the condemned land or of minerals thereunder may not be separately stated. Werner v. Commonwealth, Department of Highways, 432 Pa. 280, 247 A.2d 444 (1968); Thompson v. Commonwealth, Department of Highways, 214 Pa. Superior Ct. 329, 257 A.2d 639 (1969). Nor is it, or should it be, acceptable to state the dollar value, in terms of reproduction cost less depreciation, of particular features of a building. We so concluded in Tross v. Johnstown Redevelopment Authority, 8 Pa. Commonwealth Ct. 605, 302 A.2d 883 (1973), where we upheld the action of a lower court excluding testimony as to the cost of the installation of a diner in the structure under consideration.
I would vacate the judgment and award a new trial.
Judge Crumlish, Jr., joins in this dissent.